

117 HR 1747 IH: Direct Hire To Fight Fires
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1747IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Issa (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide direct hire authority to appoint individuals to Federal firefighting and firefighting support positions in the Forest Service or the Department of the Interior, and for other purposes.1.Short titleThis Act may be cited as the Direct Hire To Fight Fires.2.FindingsCongress finds the following:(1)Veterans are an appreciated and sought after population for positions within the Forest Service and in the positions contained in this Act.(2)Veterans deserve expedited hiring and employment.(3)In fiscal year 2020, the use of the Fire Direct Hire Authority (DHA) was on average 31 days compared to non-use of the Fire DHA at 51 days and overall Forest Service (FS) hiring at 65 days.(4)In fiscal year 2021, the use of the Fire DHA was on average 40 days compared to non-use of Fire DHA at 94 days and overall FS hiring at 73 days.(5)In fiscal year 2020, the number of days from authorization to employee entry on duty averaged 55 days with the use of the Fire DHA compared to non-use of the Fire DHA at 103 days and overall FS hiring at 92 days.(6)In fiscal year 2021, the number of days from authorization to employee entry on duty averaged 57 days with the use of the Fire DHA compared to non-use of the Fire DHA at 105 days and overall FS hiring at 94 days.3.Direct hire authority to appoint individuals to Federal firefighting and firefighting support positions in the Forest Service or the Department of the Interior(a)In generalChapter 96 of title 5, United States Code, is amended by adding at the end the following:9603.Direct hire authority to appoint individuals to Federal firefighting and firefighting support positions in Forest Service and Department of the Interior (a)In generalThe Secretary of Agriculture and the Secretary of Interior may appoint, without regard to the provisions of subchapter I of chapter 33 (other than sections 3303 and 3328 of such chapter), qualified candidates to any position described in subsection (b) in the Forest Service or the Department of the Interior, respectively.(b)PositionsA position described in this subsection is any Federal wildland and structural firefighting position, or any position in support of such firefighting position, within any of the following occupational series (or any successor series):(1)Forestry Technician Series, GS–0462.(2)Aircraft Operation Series, GS–2181.(3)Miscellaneous Administration and Program Series, GS–0301.(4)General Natural Resources Management and Biological Sciences Series, GS–0401.(5)Aviation Management Specialist Series, GS–2101.(6)Engineering Equipment Operator, WG–5716.(7)Dispatching Series, GS–2151.(8)Equipment Specialist, GS–1670..(b)Clerical amendmentThe table of sections for such chapter is amended by adding after the item relating to section 9602 the following:9603. Direct hire authority to appoint individuals to Federal firefighting and firefighting support positions in Forest Service and Department of the Interior..